IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
ABERDEEN DIVISION

KINSLEY WALKER, by and through
Her Guardian and Next Adult Friend,
SIERRA WHITE PLAINTIFF

Vs CIVIL ACTION NO. 1:18-cv-00127-SA-DAS
J.C, PENNEY CORPORATION, INC. d/b/a

J.C, PENNEY and JOHN DOES 1-10; and
JANE DOES 1-10; and ABC CORPORATIONS 1-10 DEFENDANTS

 

AGREED JUDGMENT OF DISMISSAL

 

THIS CAUSE having come before the Court this day on joint motion ore tenus of the
Plaintiff and of the Defendant, J.C. Penney Corporation, Inc. d/b/a J.C. Penney, for a dismissal of
this action with prejudice, and, upon this Court having determined that a judgment of dismissal
with prejudice should be entered in this matter, the Court finds that said motion is well-taken and
should be granted.

IT IS THEREFORE, ORDERED AND ADJUDGED, that this cause of action against the
Defendant, J.C. Penney Corporation, Inc. d/b/a J.C. Penney, be, and it is hereby dismissed with
prejudice with each party to bear their own costs.

SO ORDERED this, the 22", of October, 2019. A }

DMbarou [lyeork,

UNITED STATES DISTRICT JUDGE

 

AGREED TO:

/s/ Lisa W. McKay
LISA W. MCKAY (MSB #6978)
Attorney for Defendant

/s/ Megan E. Timbs
MEGAN E. TIMBS (MSB #105331)
Attorney for Plaintiff
